                       Case 18-19441-EPK        Doc 374        Filed 12/11/18    Page 1 of 2




         ORDERED in the Southern District of Florida on December 11, 2018.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION


        In re                                                   Case No.: 18-19441-BKC-EPK

        160 ROYAL PALM, LLC,                                    Chapter 11

                 Debtor.                                   /

                 ORDER SUSTAINING SECURED CREDITOR KK-PB FINANCIAL, LLC’S
                OBJECTION TO SCHEDULED CLAIM OF INTERNAL REVENUE SERVICE

                 THIS MATTER having been considered without hearing upon Secured Creditor KK-PB
        Financial, LLC’s Objection to Scheduled Claim of Internal Revenue Service [ECF No. 190] and
        KK-PB Financial by submitting this form Order having represented that the Claim Objection was
        served on the Department of Treasury, Internal Revenue Service, that the 30-day response time
        provided by Local Rule 3007-1(D) has expired, that no response to the Claim Objection has been
        filed or served on KK-PB Financial, and that the relief to be granted in this Order is the identical
        relief requested in the Claim Objection, and this Court having considered the basis for the Claim
        Objection, it is

                 ORDERED AND ADJUDGED that:

                 1.        The Claim Objection is SUSTAINED.
              Case 18-19441-EPK           Doc 374     Filed 12/11/18      Page 2 of 2



       2.      The Scheduled Claim of the Department of Treasury, Internal Revenue Service in
the amount of $2,586,813.30 is stricken in its entirety.
       3.      The Court retains jurisdiction to hear and determine all matters arising from or
relating to the interpretation or implementation of this Order.

                                                ###


Submitted by:
Luis Salazar, Esq.
Celi S. Aguilar, Esq.
SALAZAR LAW
2000 Ponce de Leon Boulevard, Penthouse
Coral Gables, Florida 33134
Telephone: (305) 374-4848
Email: Luis@Salazar.Law
Email: Aguilar@Salazar.Law

Copies to:
Luis Salazar, Esq.
Celi S. Aguilar, Esq.

 (Attorney Salazar shall serve a copy of the signed Order on all required parties and file with the
 Court a certificate of service conforming with Local Rule 2002-1(F)).




                                                  2
